Exhibit 10.35

X-RITE, INCORPORATED

RESTRICTED STOCK AGREEMENT

UNDER THE X-RITE, INCORPORATED

2008 OMNIBUS LONG TERM INCENTIVE PLAN

 

Grantee:                                      
                                         
                                         
                                         
                                         
                                       
Social Security Number:                                  
                                         
                                        
                                         
                                                      
Grant Date:                                     
                                                                        
Number of Shares Awarded:                               
                                            Per Share Fair Market Value on Grant
Date: $                                       
                                         
                                         
                                                 

1. Terms. X-Rite, Incorporated (the “Company”) has awarded to Grantee a
Restricted Stock award, effective as of the Grant Date. This Agreement is
subject to the terms and conditions of the X-Rite, Incorporated 2008 Omnibus
Long Term Incentive Plan (the “Plan”), as amended from time to time. All of the
defined terms contained in this Agreement shall have the same meaning as is set
forth in the Plan. If any inconsistency exists between the provisions of this
Agreement and the Plan, the Plan shall govern.

2. Stock Grant. Effective as of the Grant Date, the Company hereby grants the
Grantee the number of Shares of the Company’s common stock shown above (the
“Shares Awarded”), subject to the restrictions set forth below and in Exhibit A.
The Grantee hereby acknowledges and agrees to such restrictions and the other
terms and conditions set forth herein. Until the restrictions lapse, the Shares
Awarded are not transferable by the Grantee by means of sale, assignment,
exchange, pledge or otherwise.

3. Restriction. Between the date hereof and [DATE], the Shares Awarded shall be
subject to the restriction placed on the certificates issued to the Grantee
representing the Shares. The release of the restriction is based on the
achievement of certain performance targets outlined in Exhibit A to this
agreement.

4. Forfeiture. In the event the employment relationship between the Company and
Grantee terminates during the Restriction Period due to the Grantee’s retirement
at age sixty (60) or greater, death, or disability, the restrictions shall be
deemed to have lapsed with respect to that portion of the Shares which is
proportional to the amount of the Restriction Period which has expired, and if
the employment relationship terminates for any other reason, the Committee
administering the Plan shall determine the extent to which the restrictions
shall have lapsed, if any. “Disability” means a physical or mental infirmity
which impairs the Grantee’s ability to substantially perform Grantee’s duties of
the Grantee’s regular occupation with the Company, which continues for a period
of at least one hundred and eighty (180) consecutive days. In the event of a
dissolution or liquidation of the Company, or a merger or consolidation
involving the Company where the Company is not the surviving corporation, the
restrictions shall be deemed to have lapsed with respect to all Shares. The
Grantee’s rights with respect to those Shares which are not covered by lapsed
restrictions provided above in this Section 4, shall be forfeited.

5. Adjustments. In the event of any recapitalization of the Company, then the
number of Shares shall be appropriately adjusted as provided in the Plan.

6. Procedure on Forfeiture. In the event of any forfeiture under this Agreement,
the certificate representing the forfeited Shares should be returned to the
Company immediately on demand. In the event of a failure to comply with any such
demand, the Plan authorizes the Company to bring suit to enforce the obligation
to return forfeited Shares, and to recover any related costs and expenses,
including attorneys’ fees. The Shares are unique property and the Grantee’s
obligation to return the forfeited Shares is specifically enforceable by
mandatory injunction. Any dispute with respect to the Shares or this Agreement
shall be resolved exclusively by the courts seated in Kent County, Michigan, or
the Federal District Court for the Western District of Michigan.

 

1



--------------------------------------------------------------------------------

7. Post-Employment Competition. In the event the Grantee engages in any activity
competitive to any business of the Company that is being actively conducted or
planned at the time of termination of Grantee’s employment with the Company,
prior to the expiration of two (2) years after such termination of employment,
either directly or indirectly, as a proprietor, partner, employee, officer,
director, consultant, or holder of any equity interest in any competitive
corporation or limited liability company (excluding less than two percent
(2%) interest in any publicly traded entity), then Grantee shall forfeit all
economic benefits derived by the Grantee with respect to all restricted stock
grants granted to the Grantee that were outstanding and not vested as of, or
granted after a date, that is six (6) months prior to the date the competitive
activity commenced. Forfeiture of economic benefits shall mean payment to the
Company of an amount equal to the difference between the price paid by the
Grantee for such shares, if any, and the market price for those shares as of the
date the restrictions lapsed with respect to those shares.

8. Miscellaneous. This Agreement contains the entire agreement of the parties
with respect to its subject matter, and there are no other terms and conditions
except as expressly set forth in this Agreement and in the Plan. This Agreement
may be amended or modified only by means of a written instrument signed by an
authorized representative of the Company and the Grantee. Grantee’s rights
pursuant to this Agreement may not be assigned, in whole or in part, directly or
indirectly, without the prior written consent of an authorized officer of the
Company. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, personal representatives, successors,
and permitted assigns.

 

X-RITE, INCORPORATED By      

I hereby acknowledge that this Restricted Stock Unit Agreement is subject to all
of the terms and conditions of the X-Rite, Incorporated 2008 Omnibus Long Term
Incentive Plan, and that I have received a copy of the Plan and the Company’s
most recent proxy statement and annual report furnished to shareholders.

 

         Grantee: Date:   

 

     

 

 

2